Order entered February 20, 2013




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-11-00543-CV

                         IN THE INTEREST OF J.L.T., A CHILD

                      On Appeal from the 15th Judicial District Court
                                 Grayson County, Texas
                             Trial Court Cause No. 06-1922

                                         ORDER
       Appellant’s Motion for Continuance of oral argument is GRANTED. The case will be

removed from the March 19, 2013 docket and re-set in due course.


                                                    /s/   KERRY P. FITZGERALD
                                                          PRESIDING JUSTICE